Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Broussard (7,419,001) is considered pertinent to applicant’s disclosure.  However, Broussard does not appear to anticipate or render obvious a production/annulus bore stab including a unitary body having a first cylindrical outer surface and a second cylindrical outer surface, and a plurality of individual annulus fluid flow paths defined entirely within the unitary body, each of the individual annulus fluid flow paths being fluidly isolated from one another within the unitary body, each of the individual annulus fluid flow paths comprising a first inlet/outlet at a first end of the fluid flow path and a second inlet/outlet at a second end of the fluid flow path, wherein the first inlet/outlet is positioned in the first cylindrical outer surface and the second inlet/outlet is positioned in the second cylindrical outer surface, wherein at least a first portion of the unitary body is adapted to be positioned within and sealingly coupled to a production tree such that the plurality of individual annulus fluid flow paths defined within the unitary body are in fluid communication with an annulus fluid collection chamber in the production tree via the first inlet/outlets.  Rather, Broussard discloses a stab sub (74) including annulus bores (74b), wherein the lower ends of the annulus bores are in fluid communication with each other by a peripheral groove or gallery (74b’), and similarly, the upper ends of the annulus bores are in fluid communication with each other by a peripheral groove or gallery (74b”).  Broussard further discloses that alternatively or additionally, the tree assembly (60) may also include a peripheral grove for providing fluid communication to the tree annulus bore (70).  Thus, Broussard does not appear to disclose, teach or suggest wherein the stab sub has a plurality of inlets/outlets at the upper and lower ends of the annulus bores.  Therefore, the claimed invention is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679